          Case 8:18-cv-02448-GJH Document 7 Filed 10/08/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                 GREENBELT DIVISION

                                  )
JEFF PAULES,                      )
                                  )
                                  )
           Plaintiff,             ) Case No.: 8:18-cv-02448-GJH
      v.                          )
                                  )
CHW GROUP, INC. d/b/a CHOICE HOME )
WARRANTY,                         )
                                  )
                                  )
           Defendant.             )

                                  NOTICE OF SETTLEMENT

       Plaintiff, JEFF PAULES, (“Plaintiff”), through his attorney, The Law Firm of Michael

Alan Siddons, Esquire, informs this Honorable Court that the Parties have reached a settlement in

this case. Plaintiff anticipates dismissing this case, with prejudice, within 30 days.


DATED: October 8, 2018

                                       Respectfully submitted,


                               By: /s/ Michael A. Siddons
                                      Michael A. Siddons
                                      Attorney #89018
                                      The Law Firm of Michael Alan Siddons, Esquire
                                      230 N. Monroe Street
                                      PO Box 403
                                      Media, PA 19063
                                      Tel: 410-705-0970
                                      msiddons@siddonslaw.com
                                      Attorney for Plaintiff
          Case 8:18-cv-02448-GJH Document 7 Filed 10/08/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       On October 8, 2018, I electronically filed the Notice of Settlement with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of Settlement
to Defense Counsel, Brian Tretter, at btretter@choicehomewarranty.com.

                             By: /s/ Michael A. Siddons
                                    Michael A. Siddons
